DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 13-20 in the reply filed on 12/4/2020 is acknowledged.  The applicant also filed new claims 21-32 reading on the elected invention in the reply filed 12/4/2020. Previously non-elected claims 1-12 have been canceled by the applicant in the reply filed 12/4/2020. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/7/2020 has been considered by the examiner. 
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Such claim limitation(s) is/are: “a motion mechanism,” in claim 13 and “a visual signature” in claims 16 and 32.  According to the specification, a robotic arm, motion stage, or structure for moving brush, etc. relative to the substrate will read on “motion mechanism.”  In addition, any physical condition of the pressure will read on “visual signature.” 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 13-14, 17-18, 21-22, 24, 27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh et al. (PG Pub U.S 2013/0074872).
8.	Regarding claim 13, Yeh teaches a method for cleaning a wafer (abstract), comprising: loading the wafer onto a wafer holder (0013); dispensing a cleaning fluid onto a surface of the wafer (0013); spinning the wafer (0019); and applying a pressure on the surface of the wafer via a cleaning brush (0013 and 0020) and a motion mechanism (0023 and 0031; megasonic ability of brush and brush movement read on motion mechanism which results in applying pressure to the wafer surface). 

10.	Regarding claim 17, Yeh teaches a method for cleaning a wafer (abstract), comprising: loading the wafer onto a wafer holder (0013); rinsing a first surface of the wafer by dispensing a cleaning fluid onto the first surface of the wafer (0014-0017; applying water to front side reads on rinsing a first surface); dispensing, with spray outlets on a cleaning brush (0020 and 0026), the cleaning fluid onto a second surface (0020 and 0026), opposite to the first surface of the wafer (0020, backside reads on opposite to front side); and cleaning, with the cleaning brush the second surface of the wafer (0020).
11.	Regarding claim 18, Yeh teaches wherein the cleaning the second surface of the wafer comprises: applying a pressure to the cleaning brush against the wafer (0020 and 0031; contacting/movement of brush along wafer reads on applying pressure to the brush); rotating the cleaning brush (0021); and vibrating the cleaning brush (0023; megasonic ability of brush reads on vibration the brush).
12.	Regarding claim 21, Yeh teaches a method for cleaning a wafer (abstract), comprising: loading a substrate on a holder (0013), wherein a first surface of the substrate is separated from the holder (0013; frontside of wafer separated from holder 110 as seen from fig 1); dispensing, via a spray outlet of a cleaning brush (0020), a cleaning fluid onto a second surface (backside) of the substrate (0020); and scrubbing via a bristle of the cleaning brush, the second surface of the substrate (0020-0021 and 0031).
13.	Regarding claim 22, Yeh teaches wherein the scrubbing the second surface comprises: rotating the cleaning brush (0021); displacing the cleaning brush along the second surface of the substrate (0031); and vibrating the cleaning brush (0023; megasonic ability of brush reads on vibration the brush).

15.	Regarding claim 27, Yeh teaches wherein the loading the substrate comprises securing the substrate horizontally onto the holder (0013 and as seen from fig 1; substrate secured horizontally), and wherein the scrubbing the second surface comprises vertically moving the cleaning brush in contact with the second surface (0020 and 0026 and as seen from fig 1; the brush comes into contact with the backside of the wafer implicitly reads on vertical movement of brush).
16.	Regarding claim 29, Yeh teaches wherein the dispensing the cleaning fluid comprises heating the substrate (0014, 0016, 0020; applying heating fluid to the backside surface of substrate implicitly reads on heating the substrate).
17.	Regarding claim 30, Yeh teaches dispensing an other cleaning fluid onto the first surface of the substrate (0014 and 0016-0017).
18.	Regarding claim 31, Yeh teaches wherein the other cleaning fluid comprises a different material from the cleaning fluid (0016-0017 and 0020; teaches different fluids may be applied to frontside and to the backside surface).

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

20.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	Claims 15, 19, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (PG Pub U.S 2013/0074872) and further in view of Williams (PG Pub U.S 2010/0258143).  
23.	Regarding claim 15, Yeh teaches applying the pressure by rotating the brush, but fails to specifically teach alternatively rotating the cleaning brush counterclockwise and clockwise.  However, Williams teaches cleaning of substrate wherein it is known for the brush to alternatively rotating in counterclockwise and clockwise direction (0031) in order to enhance the cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yeh by alternatively rotating the cleaning brush counterclockwise and clockwise as taught by Williams in order to enhance cleaning.  
24.	Regarding claim 19, Yeh teaches rotating the brush but fails to teach rotating the cleaning brush at a rotational speed less than about 2500 rpm.  However, Williams teaches method of cleaning a substrate wherein it is known for brush to rotate at around 1000 rpm (reads on less than about 2500 rpm) (para 0031) in order to enhance cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
25.	Regarding claim 23, Yeh teaches applying the pressure by rotating the brush, but fails to specifically teach alternatively rotating the cleaning brush counterclockwise and clockwise.  However, Williams teaches cleaning of substrate wherein it is known for brush to alternatively rotating in counterclockwise and clockwise direction (0031) in order to enhance the cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yeh by alternatively rotating the cleaning brush counterclockwise and clockwise as taught by Williams in order to enhance cleaning.  
26.	Regarding claim 25, Yeh teaches rotating the brush but fails to teach rotating the cleaning brush at a rotational speed less than about 2500 rpm.  However, Williams teaches method of cleaning a substrate wherein it is known for brush to rotate at around 1000 rpm (reads on less than about 2500 rpm) (para 0031) in order to enhance cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yeh by rotating the brush at around 1000 rpm (reads on less than about 2500 rpm) in order to enhance cleaning.  

27.	Claims 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (PG Pub U.S 2013/0074872) and further in view of Sugarman et al. (PG Pub U.S 2003/0111095).  
28.	Regarding claim 16, Yeh fails to specifically teach detecting a visual signature of the cleaning brush; comparing the visual signature to a baseline visual signature; and replacing the cleaning brush based on the comparison.  However, Sugarman teaches a method of cleaning a substrate using brushes wherein it is known to detect a visual signature of the cleaning brush (0046, torque measurement to determine brush condition), comparing the signature to a baseline visual signature (0046), and replacing the brush based on comparison (0046 and 
29.	Regarding claim 32, Yeh fails to specifically teach detecting a visual signature of the cleaning brush; comparing the visual signature to a baseline visual signature; and replacing the cleaning brush based on the comparison.  However, Sugarman teaches a method of cleaning a substrate using brushes wherein it is known to detect a visual signature of the cleaning brush (0046, torque measurement to determine brush condition), comparing the signature to a baseline visual signature (0046), and replacing the brush based on comparison (0046 and 0058) in order to prevent ineffective substrate cleaning due to worn out brush.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yeh by detecting a visual signature of the cleaning brush; comparing the visual signature to a baseline visual signature; and replacing the cleaning brush based on the comparison as taught by Sugarman in order to prevent ineffective substrate cleaning due to worn out brush.  

30.	Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (PG Pub U.S 2013/0074872). 
31.	Regarding claim 20, Yeh teaches applying megasonic ability to the brush, but fails to specifically vibrating the cleaning brush comprises ultrasonically vibrating the cleaning brush at a frequency between about 28 kHz and about 600 kHz.  However, the frequency of the vibration of the brush is a result effective variable.  The vibration frequency percentage affects the removal of the contaminants and solution remaining.  Without evidence of unexpected results, it 
32.	Regarding claim 26, Yeh teaches applying megasonic ability to the brush, but fails to specifically vibrating the cleaning brush comprises ultrasonically vibrating the cleaning brush at a frequency between about 28 kHz and about 600 kHz.  However, the frequency of the vibration of the brush is a result effective variable.  The vibration frequency percentage affects the removal of the contaminants and solution remaining.  Without evidence of unexpected results, it would have been obvious to one or ordinary skill in the art at the time of the invention to determine the appropriate brush vibration frequency for the predictable result of effectively removing the contaminants and solution remaining as desired.   Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize frequency such as that is in the ultrasonic range of 28 khz and 600 kHz in order to effectively remove contaminants and solution remaining as desired.  See MPEP 2144.05 II.

33.	Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (PG Pub U.S 2013/0074872) and further in view of Nishiyama (PG Pub U.S 2017/0221696). 
34.	Regarding claim 28, Yeh teaches loading the substrate but fails to specifically teach wherein the loading the substrate comprises rotating the holder.  However, Nishiyama teaches a method of cleaning a substrate wherein it is known to rotate the holder for loading the substrate (0009 and 0029) in order to secure the substrate.  Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714